OPINION — AG — ** POLITICAL RAMIFICATIONS — COMMISSIONS ** (1) 2 O.S. 1029 [2-1029], DOES 'NOT' PROHIBIT THE OKLAHOMA WHEAT COMMISSION FROM LAWFULLY CONTRACTING WITH PRIVATE ORGANIZATIONS WHOSE PURPOSE MAY HAVE POLITICAL RAMIFICATIONS, BUT RATHER ONLY PROHIBITS COMMISSION FUNDS FROM BEING UTILIZED FOR "SUPPORTING OR OPPOSING CANDIDATES . . . . LEGISLATION". THE QUESTION OF WHETHER COMMISSION FUNDS AS A RESULT OF SUCH CONTRACTS ARE BEING UTILIZED IN VIOLATION OF 2 O.S. 1029 [2-1029] IS ONE OF FACT. THE SAME CONCLUSION WOULD HOLD FOR CONTRACTS WITH PRIVATE ORGANIZATION UNDER 2 O.S. 1029 [2-1029] (2) PURSUANT TO 2 O.S. 1029 [2-1029], THE OKLAHOMA WHEAT COMMISSION IS `NOT' STATUTORILY AUTHORIZED TO ENTER INTO A CONTRACT WITH THE NATIONAL ASSOCIATION OF WHEAT GROWERS FOUNDATION FOR THE PURPOSE OF EITHER PAYING OKLAHOMA'S SHARE OF THE NATIONAL ASSOCIATION OF WHEAT GROWER'S BUDGET OR ASSISTING THE OKLAHOMA WHEAT GROWERS ASSOCIATION OBTAIN SEATS ON THE BOARD OF THE NATIONAL ASSOCIATION OF WHEAT GROWERS. FURTHERMORE, THE EXPENDITURE OF ANY PUBLIC FUNDS BY THE OKLAHOMA WHEAT COMMISSION FOR SUCH PURPOSE WOULD CONSTITUTE A VIOLATION OF ARTICLE X, SECTION 14, ARTICLE X, SECTION 15
OKLAHOMA CONSTITUTION FOR THE REASON THAT TO DO SO WOULD CONSTITUTE AN EXPENDITURE AND DONATION OF PUBLIC FUNDS TO AID PRIVATE ASSOCIATIONS IN THEIR PRIVATE FUNCTIONS. THE QUESTION HOWEVER, OF WHETHER ANY PROPOSED CONTRACT BETWEEN THE OKLAHOMA WHEAT COMMISSION AND THE NATIONAL ASSOCIATION OF WHEAT GROWERS FOUNDATION IS FOR EITHER OF THOSE PURPOSES, IS ONE OF FACT. (3) THE OKLAHOMA WHEAT COMMISSION MAY 'NOT' PROVIDE OFFICE SPACE AND SECRETARIAL AND BOOKKEEPING SERVICES FOR THE OKLAHOMA WHEAT GROWERS ASSOCIATION — FOR THE REASON TO DO SO WOULD CONSTITUTE AN UNCONSTITUTIONAL USE OF PUBLIC FUNDS FOR AN NON PUBLIC USE IN VIOLATION OF ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 (USE OF PUBLIC FUNDS FOR PRIVATE USE, STATE PROPERTY FOR PRIVATE USE, RENT OR LEASE STATE PROPERTY FOR PRIVATE USE, CAMPAIGN CONTRIBUTIONS/ POLITICAL ACTIVITY BY STATE AGENCY, FUNDS FOR ACTIVITY, PRIVATE ORGANIZATIONS, STATE AGENCY, CONTRIBUTE, CONTRACTS) CITE: 2 O.S. 1021 [2-1021], OPINION NO. 79-263 (ROBERT C. SMITH JR) ** SEE OPINION NO. 91-589 (1991) SEE: OPINION NO. 92-542 (1992)